Title: To George Washington from Thomas Ruston, 20 March 1789
From: Ruston, Thomas
To: Washington, George



Sir
Philada March 20th 1789

The bearer of this, Mr John Churchman, is the person so well known for his discoveries in order to ascertain the method of finding out the Longitude at sea. Encouraged by a communication he has had from Sir Joseph Banks, (the President of the Royal Society) and others, he is very intent on prosecuting his researches for this purpose, with wch view he is going to New York, and as he is ambitious of being known to your Excellency, I take the liberty of troubling you with this leter of introduction from Dr Sr your obliged and obedient humble Servant

Thos Ruston

